Citation Nr: 0503615	
Decision Date: 02/10/05    Archive Date: 02/22/05

DOCKET NO.  03-15 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Michael Martin, Counsel



INTRODUCTION

The veteran had active service from August 1966 to August 
1968.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of January 2003 by the 
Department of Veterans Affairs (VA) Buffalo, New York 
Regional Office (RO).   

The Board remanded the case for additional development in 
April 2004.  The requested actions have since been completed, 
and the case is now ready for appellate review.


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
the claim, the evidence necessary to substantiate the claim, 
and what evidence was to be provided by the veteran and what 
evidence the VA would attempt to obtain on his behalf.

2.  Bilateral hearing loss and tinnitus were not present 
during service, were not manifest within a year after 
separation from service, and the current hearing loss and 
tinnitus are not attributable to any event or injury during 
service.  


CONCLUSION OF LAW

Bilateral hearing loss and tinnitus were not incurred in or 
aggravated by service, and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he has hearing loss and tinnitus 
which resulted from exposure to noise during service.  The 
evidence includes private treatment records showing that he 
was found to have hearing loss when tested in March 1985, 
November 1990, and April 1992.  The evidence also includes a 
separation qualification record showing that his military 
occupations included medical specialist and that his last 
duty assignment had been with an armored division.  His 
representative asserts that such an assignment would have 
resulted in exposure to a substantial amount of noise.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The new law eliminates the concept of a 
well-grounded claim, and redefines the obligations of the VA 
with respect to the duty to assist claimants in the 
development of their claims.  First, the VA has a duty to 
notify the claimant and representative, if represented, of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103.  Second, the 
VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A.

The VA has promulgated revised regulations to implement these 
changes in the law.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the new regulations is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

The Board finds that the VA's duties under the law and 
implementing regulations have been fulfilled.  The veteran 
was provided adequate notice as to the evidence needed to 
substantiate his claim.  The Board concludes the discussions 
in the rating decision, the statement of the case (SOC), the 
supplemental statements of the case (SSOCs) and letters sent 
to the veteran informed him of the information and evidence 
needed to substantiate the claim and complied with the VA's 
notification requirements.  The communications, such as a 
letter from the RO dated in August 2002, provided the veteran 
with a specific explanation of the type of evidence necessary 
to substantiate his claim, as well as an explanation of what 
evidence was to be provided by him and what evidence the VA 
would attempt to obtain on his behalf.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Board 
notes that the letter was properly provided to the veteran 
before his claim was adjudicated.

In addition, the SOC and SSOCs included summaries of the 
evidence which had been obtained and considered.  The SOC and 
SSOCs also included the requirements which must be met to 
establish service connection.  The basic elements for 
establishing service connection have remained unchanged 
despite the change in the law with respect to duty to assist 
and notification requirements.  The VA has no outstanding 
duty to inform the appellant that any additional information 
or evidence is needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues has been obtained.  The 
veteran declined a personal hearing.  He was afforded a VA 
examination, and the examination report includes an opinion 
regarding the cause of his disability.  All available 
relevant evidence identified by the veteran was obtained and 
considered.  The claims file contains his service medical 
records and his available post service medical treatment 
records.  

The Board does not know of any additional relevant evidence 
which is available but has not been obtained.  For the 
foregoing reasons, the Board concludes that all reasonable 
efforts were made by the VA to obtain evidence necessary to 
substantiate the veteran's claim.  Therefore, no further 
assistance to the veteran with the development of evidence is 
required.  

In the circumstances of this case, another remand to have the 
RO take additional action under the new Act and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).  
The VA has satisfied its obligation to notify and assist the 
veteran in this case.  Further development and further 
expending of the VA's resources is not warranted.  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder such as an 
organic disease of the nervous system is manifest to a 
compensable degree within one year after separation from 
service, the disorder may be presumed to have been incurred 
in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which he seeks a service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  Determinations as to service connection will 
be based on review of the entire evidence of record, with due 
consideration to the policy of the VA to administer the law 
under a broad and liberal interpretation consistent with the 
facts in each individual case.  38 C.F.R. § 3.303(a).  

With chronic disease shown as such in service (or within the 
presumptive period under Sec. 3.307) so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date.  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

The veteran contends that he is entitled to service-
connection for hearing loss and tinnitus.  He asserts that 
his duties in service resulted in exposure to loud noise.  
However, after reviewing all of the evidence, the Board finds 
that the veteran's current hearing loss and tinnitus were not 
present until many years after service, and are not 
etiologically or causally related to active duty service or 
any incident therein.  

The veteran's DD 214 indicates that his military occupational 
specialty was medical specialist.  He was assigned to the 2nd 
Armd Div.  

Significantly, however, the veteran's service medical records 
do not contain any references to hearing loss.  The report of 
a medical history given by the veteran in August 1968 for the 
purpose of his separation from service does not contain any 
mention of hearing loss or tinnitus.  The report of a medical 
examination conducted at that time shows that clinical 
evaluation of the ears and drums was normal.  On the 
audiological evaluation on separation from service,  pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
5
/
LEFT
5
5
5
5
/

The Board notes that such findings reflect normal hearing.

There is no medical evidence of hearing loss or tinnitus from 
within a year after separation from service.  The earliest 
post service medical evidence of the presence of hearing loss 
is dated in March 1985.  The Board notes that this evidence 
is from over 16 years after service.  None of the post-
service treatment records contain any medical opinion linking 
any current hearing loss or tinnitus with service.  

The veteran, as a lay person, is not competent to offer a 
medical diagnosis or to assert medical causation of his 
disorder. Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

The only medical opinion which is of record weighs against 
the claim.  The report of an audiology examination conducted 
by the VA in October 2004 shows that on the authorized 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:







HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
35
65
75
LEFT
15
30
40
55
55

The average loss on the right was 50 decibels.  The average 
on the left 45 decibels.  Speech audiometry revealed speech 
recognition ability of 94 percent in the right ear and of 96 
in the left ear.

The examination report shows that the veteran gave a history 
of hunting and using firearms before service without the 
benefit of hearing protection.  Then, after basic training, 
he fired an M-14 so many times that the barrel of the gun 
turned red.  After that session, he noticed that he had a 
loud ringing tinnitus and dulled hearing.  Moreover, he 
claimed that the tinnitus never subsided and that he still 
had constant bilateral tinnitus today and hearing loss caused 
by the same noise.  He said that he later worked at Fort Dix 
as a health technician and this work was quiet with the 
exception of firearm qualification once per year with ear 
protection.  After separation from service, he worked as a 
drafts man for a publisher and as a customer service 
representative at a printing company.  He reported that he 
stopped hunting and the use of firearms about 15 years ago.  
After examination and review of the veteran's history, the VA 
examiner offered the following opinion:

It is not at least as likely as not that the 
current hearing loss is the result of or linked to 
noise he experienced in the military.  His hearing 
thresholds recorded at the time of separation were 
within normal limits for 500 though 4000 Hz in both 
ears.  If the hearing loss was permanent and the 
result of noise trauma in the military it would 
have been noted at the time of separation.  It is 
not at least as likely as not that his current 
tinnitus is related to or caused by noise trauma he 
experienced in the military because there is no 
measurable hearing loss at the time of separation 
to suggest noise trauma.  

Based on the foregoing evidence, the Board finds that 
bilateral hearing loss and tinnitus were not present during 
service, were not manifest within a year after separation 
from service, and any current hearing loss and tinnitus are 
not attributable to any event or injury during service.  
Accordingly, the Board concludes that bilateral hearing loss 
and tinnitus were not incurred in or aggravated by service, 
and may not be presumed to have been incurred in service.  


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



	                        
____________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


